Citation Nr: 0905009	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-17 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for high cholesterol, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for a left shoulder 
disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for a skin condition, 
to include as due to herbicide exposure.

4.  Entitlement to service connection for an enlarged 
prostate, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from August 1965 to March 1969, to include a tour of duty in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision by the 
Cleveland, Ohio, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.  

These issues were previously before the Board in July 2007; 
the Board denied entitlement to service connection for the 
claimed disabilities.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims (the 
Court), and, by way of an order dated September 12, 2008, the 
Court remanded the matter to the Board for further 
consideration, pursuant to a Joint Motion for remand.  

The decision below addresses the matter involving service 
connection for high cholesterol.

The issues of service connection for a left shoulder 
disability, a skin condition, and an enlarged prostate are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

High cholesterol levels (also called hypercholesterolemia) 
are is not a service connectable disability.


CONCLUSION OF LAW

The criteria for service connection of high cholesterol are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, legally adequate notice was provided to the Veteran in 
January 2003 and July 2003 correspondence.  These letters 
detailed to elements of a service connected claim, described 
the evidence and information necessary to substantiate the 
claims, and set forth the respective responsibilities of VA 
and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board notes that the September 2008 Court remand expressed 
concern over how VA met the duty to assist in this case.

The Board finds that all necessary development has been 
accomplished with respect to the single issue decided here, 
and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment records and VA 
treatment records from July 2000 to May 2004.  The RO also 
afforded the Veteran several VA examinations in January 2003.  
The Veteran submitted private treatment records from Dr. SMH, 
a dermatologist, as well as a release of information for Dr. 
YP, his private primary care physician.  Additional 
development with respect to these doctors is not required, as 
any records they may possess are not relevant in light of the 
basis for denial of entitlement herein.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  The Board is aware 
of the request by the Veteran, through his attorney, for an 
additional VA examination in connection with this claim.  No 
such examination is required or necessary, however.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
As is discussed further below, the first prong of this test 
is not met; there is no current disability which is subject 
to service connection, and hence a remand to obtain an 
examination or a medical opinion would be fruitless.  No 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service Connection

The Veteran contends that his currently high cholesterol 
readings, also known as hypercholesterolemia, are related to 
herbicide exposure in Vietnam.

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Service connection is only warranted where the evidence 
demonstrates disability.  "Disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions.  38 C.F.R. § 4.1; Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The Board notes that a symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

An elevated cholesterol level represents a laboratory finding 
and not a disability for VA purposes.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, the Board concludes that the claim of 
entitlement to service connection for high cholesterol must 
be denied.  


ORDER

Service connection for high cholesterol is denied.




REMAND

With respect to the remaining issues, the Board finds that 
remand is required to ensure compliance with VA's duty to 
assist under the VCAA.  The record reflects that additional 
sources of pertinent private medical records should be 
approached, with the goal of obtaining pertinent record for 
the file, and that several VA examinations are required.

Initially, the Board finds that some clarification of VA 
records is required on remand.  The Veteran underwent a VA 
Agent Orange Registry screening and/or examination in June 
2002.  Outpatient treatment records from VAMC East Orange 
note this fact and appear to include findings from the 
screening.  It remains unclear, however, if a more complete 
report exists, which may not have been rendered in electronic 
form.  On remand, the RO should determine if a full 
examination was provided in June 2002, and if so, the RO 
should obtain all associated records and reports pertinent to 
the claims.

The Board also notes that the Veteran has twice submitted 
releases for Dr. YP, his private primary care physician, and, 
he has indicated that the doctor treated him for several of 
the claimed disabilities.  VA has made no attempt to obtain 
these records.  While the Veteran has stated that some of his 
older private records are no longer available, it appears he 
was referring to records from 1969, and not to the records of 
Dr. YP.  A remand is required to provide the agency of 
original jurisdiction the opportunity to take efforts to 
obtain the identified and potentially relevant private 
treatment records.

Further, the Veteran indicated that Dr. YP could help 
identify a private dermatologist who treated the Veteran on a 
referral.  In fact, the Veteran was able to identify that 
private dermatologist as Dr. SMH, and he submitted a copy of 
treatment notes from two appointments.  While these records 
appear to indicate additional records exist, VA made no 
request to obtain such, either from the Veteran or directly 
from the doctor via a properly executed release from the 
Veteran.  VA is obligated to make some attempt to obtain 
these specifically identified and potentially relevant 
private medical records.

Finally, the Board finds that additional VA examinations are 
required with respect to the remaining claims for service 
connection.  Earlier, January 2003 examinations were not 
sufficient for rating purposes, as no medical opinions were 
requested or provided.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

In the case of the claimed skin condition and the enlarged 
prostate, the evidence of record clearly shows a currently 
diagnosed disability, as well as exposure to herbicides in 
Vietnam.  Further, there is some evidence of a possible 
relationship to service due to herbicide exposure.  A VA 
treating doctor has stated that an "intermittent skin rash 
might be related to Agent Orange exposure."  VA regulations 
provide that prostate cancer is a presumptive condition for 
herbicide exposed veterans; while the Veteran is not 
diagnosed with this disability, the inclusion of any prostate 
condition may raise the possibility of a relationship between 
herbicides and other prostate problems.  In both instances, 
the Board finds that the evidence of record is sufficient to 
meet the low threshold of the third element of the test.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the claim of service connection for a left 
shoulder disability, the Board notes that there is no basis, 
other than the Veteran's lay assertion, to relate an 
orthopedic disability to herbicide exposure.  No doctor has 
related the two, nor has any general medical evidence of a 
possible tie been produced.  The Board notes that the July 
2002 Agent Orange Registry letter does not state that such a 
relationship exists; it merely reported all findings from the 
screening.  A review of service treatment records reveals, 
however, that in September 1968, the Veteran complained of 
shoulder pain.  As this raises the possibility, however 
slight, of an inservice shoulder problem that a medical 
professional may possibly link to a current problem, 
examination is required under the VCAA.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all records, 
reports, and testing results associated 
with a June 2002 Agent Orange Registry 
screening or examination have been 
obtained and are associated with the 
claims folder.

2.  The RO should contact the Veteran and 
request that he provide valid, completed 
VA Form 21-4142's, Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs, for Dr. YP 
and for Dr. SMH.  Upon receipt of such, 
the RO should make reasonable efforts to 
obtain complete treatment records from 
each doctor.  In the alternative, the 
Veteran should be informed that he can 
submit the records directly to VA.

3.  The RO should schedule a VA skin 
disease examination for the Veteran.  The 
claims file must be made available for 
review in conjunction with the 
examination.  The examiner is asked to 
opine as to whether any currently 
diagnosed skin disorder is at least as 
likely as not related to military service.  
The examiner should specifically address 
whether any disease is related to 
herbicide exposure or long-term exposure 
to dampness and wet clothing.  A full and 
complete rationale is required for all 
opinions expressed.

4.  The RO should schedule a VA 
genitourinary examination for the Veteran.  
The claims file must be made available for 
review in conjunction with the 
examination.  The examiner is asked to 
opine as to whether any currently 
diagnosed prostate condition is at least 
as likely as not related to military 
service.  The examiner should specifically 
address whether any disease is related to 
herbicide exposure.  A full and complete 
rationale is required for all opinions 
expressed.

5.  The RO should schedule a VA joints 
examination for the Veteran.  The claims 
file must be made available for review in 
conjunction with the examination.  The 
examiner is asked to opine as to whether 
any currently diagnosed left shoulder 
disability is at least as likely as not 
related to military service, to include 
consideration of whether any disease is 
related to herbicide exposure.  A full and 
complete rationale is required for all 
opinions expressed.

6.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


